United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF AGRICULTURE,
SOIL CONSERVATION SERVICE,
Stillwater, OK, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1654
Issued: June 28, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On July 7, 2011 appellant filed a timely appeal from an April 6, 2011 decision by the
Office of Workers’ Compensation Programs (OWCP) denying his claim for bilateral
degenerative hip disease. The Board assigned Docket No. 11-1654 to this appeal.1

1

On June 8, 1987 appellant, then a 27-year-old surveying technician, filed a notice of traumatic injury and claim
for compensation alleging that on that date he injured his lower back at work. OWCP accepted the claim for sprain
of the back, lumbar region; degeneration of lumbar or lumbosacral-intervertebral disc; and long-term use of other
medications. (SOAF, RD 01/28/11) OWCP paid compensation and medical benefits. In a decision dated
September 26, 1991, OWCP granted appellant a schedule award for a 12 percent permanent loss of use of each leg.
In a December 11, 1991 decision, OWCP denied appellant’s request for surgery to correct a hip condition, as it
found that appellant’s avascular necrosis was not causally related to his June 8, 1987 employment injury. By
decision dated November 25, 1992, the Board affirmed OWCP’s decisions dated September 26 and
December 11, 1991. Docket No. 92-848 (issued November 25, 1992).

The Board, having duly considered the matter, notes that appellant claims that his
bilateral hip disease is the result or a consequence of his June 8, 1987 employment injury.2 The
medical evidence of record includes an April 15, 2010 report, wherein Dr. Michael Hebrard, a
Board-certified physiatrist, opined that appellant’s ongoing problems in his lumbosacral spine
are industrially related. Dr. Hebrard also was of the opinion that, based upon evaluation of
appellant, the history provided by him and review of his medical records, that appellant’s hip
problems are industrially related. He added that the issues of appellant’s hips were accelerated
by the altered gait from his multiple failed back surgery syndromes which put more flexion on
the hip region and subsequently accelerated the degenerative changes of his hips.
By decision dated April 6, 2011, OWCP denied appellant’s claim to add bilateral
degenerative hip disease to his list of accepted conditions.
In denying appellant’s claim for a consequential injury, OWCP discussed the many
reports appellant submitted in support of his claim, as well as the review of its medical advisers
who opined that the bilateral hip disease was not related to appellant’s employment injuries.
However, the Board notes that OWCP also did not discuss the report of Dr. Hebrard which is
relevant to the issue of whether appellant’s claimed bilateral hip disease is causally related to the
June 8, 1987 employment injury.
As the Board’s decisions are final with regard to the subject matter appealed, it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.3 As
OWCP failed to address the report of Dr. Hebrard, the case is remanded for a proper review of
the evidence and issuance of an appropriate de novo final decision.4

2

The basic rule respecting consequential injuries is that when the primary injury is shown to have arisen out of
and in the course of employment, every natural consequence that flows from the injury likewise arises out of the
employment, unless it is the result of an independent intervening cause. K.R., Docket No. 11-391 (issued
December 21, 2011). An employee who asserts that a nonemployment-related injury was a consequence of a
previous employment-related injury has the burden of proof to establish that such was the fact. See Kathy A. Kelley,
55 ECAB 206 (2004); Carlos A. Marerro, 50 ECAB 170 (1998).
3

See William A. Couch, 41 ECAB 548, 553 (1990); see also 20 C.F.R. § 501.6(d);

4

R.I., Docket No. 11-1086 (issued November 25, 2011).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 6, 2011 is set aside and the case remanded for further action
consistent with this order remanding case.
Issued: June 28, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

